        Case 3:16-md-02741-VC Document 12059-2 Filed 11/16/20 Page 1 of 5



 1                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF CALIFORNIA
 2
                                                       )
 3
     IN RE: ROUNDUP PRODUCTS                           )   MDL No. 2741
 4   LIABILITY LITIGATION                              )
                                                       )   Case No. 3:16-md-02741-VC
 5                                                     )
                                                       )   [PROPOSED] ORDER GRANTING
 6   This document relates to:
                                                       )   JOINT REQUEST FOR REVISED
     ALL ACTIONS                                       )   SCHEDULE FOR WAVE 3 CASES AND
 7
                                                       )   ADDITION OF THREE CASES TO
 8                                                     )   WAVE 3
                                                       )
 9                                                     )
10          THIS MATTER came before the Court based on the Court’s order for a revised schedule for
11   Wave 3 cases. Having reviewed the proposed schedule and finding good cause shown, the Court
12   GRANTS the parties’ proposed schedule for Wave 3 cases as detailed below and designates the
13   following as part of Wave 3.
14
     Wave 3 Schedule:
15

16
                               Event                                               Date
17   Plaintiff Fact Sheets (including all relevant 14 days from entry of this order
     authorizations) due for any plaintiffs who have not yet
18   provided them.
     Each plaintiff will provide any medical records in his/her 14 days from entry of this order
19   possession and/or his/her counsel’s possession to defense
     counsel.
20
     Deficiency letter(s) sent.                                 4 business days from receipt of PFS
21
     Deadline to cure Plaintiff Fact Sheet deficiencies. The        7 days from receipt of deficiency letter
22   parties may file a consolidated letter brief regarding any
     disputes about whether a deficiency exists.
23
     Close of fact discovery.                                       6/15/2021
24   Plaintiffs’ expert reports due.                                6/29/2021
     The parties should file a letter brief identifying any         7/6/2021
25   disputes over the applicable state law for the wave 3 cases.
     For cases where that is undisputed, the parties should file
26   a stipulation identifying the governing state law.
27   Monsanto’s expert reports due.                                 8/6/2021
     Close of expert discovery.                                     9/8/2021
28   Monsanto’s Daubert and summary judgment briefs due.            9/22/2021


                                                      -1-
        Case 3:16-md-02741-VC Document 12059-2 Filed 11/16/20 Page 2 of 5



 1   Plaintiffs’ opposition and cross-motions re:            10/6/2021
     Daubert and summary judgment due.
 2
     Monsanto’s oppositions and replies re: Daubert and 10/20/2021
 3   summary judgment due.

 4   Plaintiffs’ replies re: Daubert and summary judgment due. 11/3/2021
     Daubert hearing (if necessary).                           12/10/2021
 5

 6
     The Wave 3 case shall be as follows:
 7
     Cases Transferred to the MDL from Pennsylvania District Courts are as follows:
 8

 9           Plaintiff’s Name             MDL Case No.     Transferor Court
         Adams, Roy                      3:20-cv-06343     USDC Eastern
10                                                         District PA
         Baker, Richard                  3:19-cv-07593     USDC Eastern
11                                                         District PA
         Bonanni, Vincent                3:19-cv-08382     USDC Western
12                                                         District PA
         Britt, Lawrence                 3:20-cv-05366     USDC Eastern
13                                                         District PA
         Cross, Judy                     3:20-cv-05366     USDC Western
14                                                         District PA
         Giri, Meena                     3:20-cv-05366     USDC Eastern
15                                                         District PA
         Homen, David                    3:20-cv-05366     USDC Eastern
16                                                         District PA
         Johnson, Frederick              3:20-cv-05366     USDC Eastern
17                                                         District PA
         Johnson, Jeffrey                3:20-cv-05366     USDC Eastern
18                                                         District PA
         Johnson, Melvin                 3:20-cv-05366     USDC Eastern
19                                                         District PA
         Karamichalakos, Amani           3:20-cv-05366     USDC Eastern
20                                                         District PA
         Kelly, Diane                    3:20-cv-05366     USDC Eastern
21                                                         District PA
         Kirsch, John                    3:20-cv-05366     USDC Eastern
22                                                         District PA
         Kreitzer, Tyrone                3:20-cv-05366     USDC Middle
23                                                         District PA
         Kuckenbrod, Roger               3:20-cv-02972     USDC Middle
24                                                         District PA
         Mancini, Denise                 3:19-cv-07984     USDC Western
25                                                         District PA
         Manuel, Leon                    3:19-cv-08036     USDC Eastern
26                                                         District PA
         Bordner, Karen                  3:19-cv-06830     USDC Eastern
27                                                         District PA
         Miller, Loretta                 3:20-cv-07216     USDC Western
28                                                         District PA

                                                    -2-
        Case 3:16-md-02741-VC Document 12059-2 Filed 11/16/20 Page 3 of 5



 1
             Plaintiff’s Name         MDL Case No.     Transferor Court
 2       Modafferi, John             3:20-cv-01277     USDC Middle
                                                       District PA
 3       Pettinati, Marlene A.       3:20-cv-03301     USDC Eastern
                                                       District PA
 4       Bowen, Kim                  3:20-cv-06773     USDC Eastern
                                                       District PA
 5       Pryor, John                 3:20-cv-03370     USDC Eastern
                                                       District PA
 6       Ricke, Lawrence J.          3:18-cv-06806     USDC Middle
                                                       District PA
 7       Savory, Carl                3:19-cv-05523     USDC Eastern
                                                       District PA
 8       Schaffner, Jr., David       3:20-cv-06988     USDC Western
                                                       District PA
 9       Schieber, Joseph            3:20-cv-04371     USDC Middle
                                                       District PA
10       Schroeder, Frederick N      3:20-cv-07391     USDC Eastern
                                                       District PA
11       Shifflett, Kenneth          3:20-cv-02806     USDC Middle
                                                       District PA
12
         Shoop, Larry                3:20-cv-05768     USDC Middle
13                                                     District PA
         Simonds, Anne               3:20-cv-03112     USDC Eastern
14                                                     District PA
         Spector, Beth               3:20-cv-03074     USDC Eastern
15                                                     District PA
         Troutman, Paul              3:20-cv-04213     USDC Middle
16                                                     District PA
         Vosper, Ira                 3:19-cv-07375     USDC Eastern
17                                                     District PA
         Webster, Cara               3:19-cv-00903     USDC Western
18                                                     District PA
         Wigglesworth, Maurice       3:20-cv-05763     USDC Eastern
19                                                     District PA
         Wiley, Rufus                3:20-cv-00842     USDC Eastern
20                                                     District PA
         Wiltrout, Robert            3:20-cv-05623     USDC Middle
21                                                     District PA

22

23   Cases Transferred to the MDL from Texas District Courts are as follows:

24
              Plaintiff’s Name        MDL Case No.     Transferor Court
25       Adelson, Sally              3:19-cv-00122     USDC Western
                                                       District TX
26       Alexander, M.               3:19-cv-05599     USDC Northern
                                                       District TX
27       Ayers, Russell              3:20-cv-05366     USDC Southern
                                                       District TX
28       Bayer, Suzanne              3:20-cv-05366     USDC Southern
                                                       District TX

                                                -3-
     Case 3:16-md-02741-VC Document 12059-2 Filed 11/16/20 Page 4 of 5



 1
          Plaintiff’s Name    MDL Case No.    Transferor Court
 2   Eggleston, Lee          3:20-cv-05366    USDC Southern
                                              District TX
 3   Jewell, Teresa          3:20-cv-05366    USDC Southern
                                              District TX
 4   Millner, William        3:20-cv-05366    USDC Southern
                                              District TX
 5   Mulch, Elsie            3:20-cv-05366    USDC Southern
                                              District TX
 6   Norton, James           3:20-cv-05366    USDC Southern
                                              District TX
 7   Nye, Sturdevant         3:20-cv-05366    USDC Southern
                                              District TX
 8   Premoe, Charles         3:20-cv-05366    USDC Southern
                                              District TX
 9   Smith, Eddie            3:20-cv-05366    USDC Southern
                                              District TX
10   Stricklin, James        3:20-cv-05366    USDC Southern
                                              District TX
11   Timberlake, Paul        3:20-cv-05366    USDC Southern
                                              District TX
12
     Banks, Willie           3:20-cv-02972    USDC Southern
13                                            District TX
     Blair, Joseph           3:19-cv-07984    USDC Eastern
14                                            District TX
     Cantu, Gilberto         3:19-cv-08036    USDC Southern
15                                            District TX
     Carriere, Hiram         3:19-cv-06830    USDC Southern
16                                            District TX
     Carroll, Raymond        3:20-cv-07216    USDC Eastern
17                                            District TX
     Chapman, Otis           3:20-cv-01277    USDC Southern
18                                            District TX
     Denkins, La Yuanda      3:20-cv-03301    USDC Southern
19                                            District TX
     Freel, Joni             3:18-cv-06806    USDC Northern
20                                            District TX
     Garces, Carolina        3:19-cv-05523    USDC Northern
21                                            District TX
     Garza, Juan             3:20-cv-06988    USDC Southern
22                                            District TX
     Gordon, James           3:20-cv-04371    USDC Southern
23                                            District TX
     Solis, Sylvia           3:20-cv-07391    USDC Western
24                                            District TX
     Howard, Christopher     3:20-cv-02806    USDC Southern
25                                            District TX
     Jones, Patricia         3:20-cv-05768    USDC Southern
26                                            District TX
     Jones, John             3:20-cv-03112    USDC Southern
27                                            District TX
     Koen, Bradley           3:20-cv-03074    USDC Western
28                                            District TX

                                        -4-
        Case 3:16-md-02741-VC Document 12059-2 Filed 11/16/20 Page 5 of 5



 1
             Plaintiff’s Name            MDL Case No.        Transferor Court
 2       Lowe, Christopher              3:20-cv-04213        USDC Northern
                                                             District TX
 3       Lowery, Michael                3:19-cv-07375        USDC Western
                                                             District TX
 4       Muzquiz, Homero                3:19-cv-00903        USDC Southern
                                                             District TX
 5       Ochoa, Salome                  3:20-cv-05763        USDC Western
                                                             District TX
 6       Peters, Larry                  3:20-cv-00842        USDC Northern
                                                             District TX
 7       Powell, Donnie                 3:20-cv-05623        USDC Northern
                                                             District TX
 8       Scheh, Donald                  3:20-cv-02427        USDC Eastern
                                                             District TX
 9       Sullivan, Susan                3:20-cv-01583        USDC Southern
                                                             District TX
10       Vlasatik, Michael              3:19-cv-07374        USDC Southern
                                                             District TX
11       Woods, Keith                   3:20-cv-06992        USDC Southern
                                                             District TX
12

13   Additional Wave 3 Cases:

14      •   Smith v. Monsanto; 3:19-cv-2168, filed in Illinois; however, according to Plaintiff’s counsel,
            the Plaintiff is a resident of Texas and used Roundup in Texas.
15
        •   Roach v. Monsanto; 3:19-cv-0062, filed in Missouri; however, according to Plaintiff’s
16          counsel, the Plaintiff is a resident of Texas and used Roundup in Texas.
17
        •   Bailey v. Monsanto; 3:19-cv-6071, filed in Missouri; however, according to Plaintiff’s
18          counsel, the Plaintiff is a resident of Pennsylvania and used Roundup in Pennsylvania.

19

20
     Date: __________________, 2020               _____________________________________
21                                                HONORABLE VINCE CHHABRIA
                                                  UNITED STATES DISTRICT COURT
22

23

24

25

26

27

28


                                                     -5-
